MEMORANDUM OF DECISION
This matter came up on appeal by the Defendant who, after he pleaded guilty to two indictments for burglary of dwelling places, received sentences of five years to be served concurrently.
The Defendant asserts that the sentences thus imposed upon him for these Class B *610offenses were so grossly disproportionate under the circumstances of the case as to violate the constitutional prohibitions of cruel and unusual punishment.
The sentences imposed were well within the statutory limits, and there appears to be no infirmity therein. State v. Heald, Me., 307 A.2d 188, 192 (1973).
The entry is:
Appeal denied.
Judgment affirmed.
McKUSICK, C. J., and POMEROY and DELAHANTY, JJ., did not sit.
WERNICK, ARCHIBALD, GODFREY and NICHOLS, JJ., concur.